Exhibit 10.1

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of             , 2012, by and
between Cereplast, Inc., a Nevada corporation, with offices located at 300 N.
Continental Suite 100, El Segundo CA 90245 (the “Company”), and the investor
that is a signatory to this Agreement (the “Investor”).

WHEREAS:

A. On May 24, 2011, the Company issued those certain 7% Senior Subordinated
Convertible Note due 2016 (the “Notes”) to certain investors, which Notes are
convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) in accordance with that certain indenture, dated
May 24, 2011, by and between the Company and Wells Fargo Bank, National
Association, as trustee (the “Indenture”). Capitalized terms not defined herein
shall have the meaning as set forth in the Indenture.

B. The Investor currently holds such aggregate principal amount of Notes as set
forth below the Investor’s name on its signature page attached hereto (the
“Investor Notes”).

C. The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, the Investor shall exchange the Investor Notes plus
accrued interest through August 8, 2012, for such number of shares of Common
Stock as set forth below the Investor’s name on its signature page attached
hereto (the “Exchange Shares”) in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:

1. EXCHANGE OF INVESTOR NOTES. On the date hereof, the Investor shall, and the
Company shall, pursuant to Section 3(a)(9) of the Securities Act, exchange the
Investor Notes for the Exchange Shares, without the payment of any additional
consideration (the “Exchange”), as follows:

(a) Delivery. In exchange for the Investor Notes, on the date hereof the Company
shall cause the Transfer Agent for the Common Stock to credit the Exchange
Shares to the Investor’s or its designee’s balance account in accordance with
the instructions set forth below the Investor’s name on its signature page
attached hereto with The Depository Trust Company (“DTC”) through its
Deposit/Withdrawal at Custodian system. The Investor shall deliver or cause to
be delivered to the Company (or its designee) the Investor Notes as soon as
commercially practicable following the date hereof. Promptly following the
deposit of the Exchange Shares with the Investor’s or its designee’s balance
account with DTC, the Investor Notes shall be cancelled.

(b) Other Documents. The Company and the Investor shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

2. REPRESENTATIONS AND WARRANTIES

(i) Investor Representations and Warranties. The Investor hereby represents and
warrants to the Company that, as of the date hereof, the Investor is the sole
record and beneficial owner of the Investor Notes and will transfer and deliver
to the Company at the closing of the transactions contemplated hereunder valid
title to the Investor Notes, free from preemptive or similar rights, taxes,
liens, charges and other encumbrances.



--------------------------------------------------------------------------------

(ii) Company Representations and Warranties. The Company hereby represents and
warrants to the Investor that, as of the date hereof, the Exchange and the
issuance of the Exchange Shares is duly authorized and upon issuance in
accordance with the terms of this Agreement, the Exchange Shares will be validly
issued, fully paid and non-assessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof. The Exchange Shares shall be issued without any restrictive legend and
may be freely resold by the Investor without any restrictions.

3. COVENANTS.

(a) Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York time, on the first (1st) Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by this Agreement in the
form required by the Exchange Act and attaching the form of this Agreement
(including all attachments, the “8-K Filing”). From and after the issuance of
the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) delivered to any of the Buyers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement.

(b) Section 3(a)(9). The Company represents that the exchange of the Investor
Notes for the Exchange Shares is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act and agrees not to
take any position contrary to this Section 3(b). For the purposes of Rule 144 of
the Securities Act, the Company acknowledges that the holding period of the
Exchange Shares may be tacked onto the holding period of the Investor Notes and
the Company agrees not to take a position contrary to this Section 3(b). The
Company agrees to issue the Exchange Shares without any restrictions on transfer
and without any restrictive legend.

4. MISCELLANEOUS.

(a) Miscellaneous Provisions. Section 7 of the Securities Purchase Agreement is
hereby incorporated by reference herein, mutatis mutandis.

(b) Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby (each a “Settlement Document”), is or will be more favorable
to such Person than those of the Investor and this Agreement. If, and whenever
on or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Investor immediately
following the occurrence thereof and (ii) the terms and conditions of this
Agreement shall be, without any further action by the Investor or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Investor shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Settlement
Document, provided that upon written notice to the Company at any time the
Investor may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in this
Agreement shall apply to the Investor as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Investor. The provisions of this Section 4(b) shall
apply similarly and equally to each Settlement Document. Notwithstanding the
foregoing, the Investor acknowledges and agrees that any forbearance agreement
entered into with the other holders of the Notes prior to the date hereof, shall
not constitute a Settlement Document under this Section 4(b).

 

2



--------------------------------------------------------------------------------

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Exchange Agreement to be duly executed as of the date
first written above.

 

COMPANY

 

CEREPLAST, INC.

By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.

 

INVESTOR   By:  

 

  Name:     Title:  

Aggregate Principal Amount of Investor Notes:

Number of Exchange Shares:

 

DTC/Broker Information:  

 

 

 

 